Citation Nr: 1624141	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-11 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) (also claimed as a neurosis disorder/neurotic nervous condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to January 1969.

This matter came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared at a hearing before the undersigned by videoconference in December 2014.  A transcript of the hearing is associated with the record.

The appeal was remanded in March 2015, September 2015, and December 2015 for development of the record.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2015 remand, the Board noted that on report of medical history at service separation in January 1969, the Veteran endorsed nervous trouble and periods of unconsciousness.  The Board further noted that, on VA examination in December 2012, a diagnosis of psychotic disorder not otherwise specified (NOS) was provided; the examiner indicated that this diagnosis was not related to service.  The examiner also indicated that the Veteran had a history of anxiety disorder that was in remission at the time of examination, based on the Veteran's denial of relevant symptoms.  The Board pointed out that other evidence of record indicated continued diagnoses of anxiety disorder NOS subsequent to the VA examination, as well as evidence suggesting that anxiety was related to other service connected disabilities.  The Board directed that the Veteran be afforded an examination to determine the nature and etiology of all current psychiatric disorders other than PTSD, to include whether any such disorder might be related to any service-connected disability.

As part of the March 2015 remand, additional VA treatment records were obtained, which continued to reflect diagnoses of anxiety disorder NOS made by VA physicians and social workers.  

On VA examination in June 2015, the examiner concluded that the Veteran did not have a current mental disorder, and had never been diagnosed with a mental disorder.  She noted that she had reviewed the record and acknowledged diagnoses made during the December 2012 examination as well as by VA providers.  She indicated that on mental status examination, the Veteran did not report psychiatric symptoms, significant distress, or impairment of functioning that would warrant a diagnosis.  

In the September 2015 remand, the Board observed that while the Veteran did not have a current psychiatric diagnosis on examination, the United States Court of Appeals for the Federal Circuit had held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir.  1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The Board determined that the record should be returned to the June 2015 VA examiner to address whether anxiety disorder NOS, identified in VA treatment records during the appeal period, at least as likely as not had its onset in service or was related to the Veteran's period of service, or in the alternative, was at least as likely as not caused or aggravated by any service-connected disability.  

In the its December 2015 remand, the Board discussed the history of the appeal.  It noted that although the September 2015 remand had directed that an additional opinion be obtained from the June 2015 VA examiner, it did not appear that the requested development had been conducted.  Thus, the appeal was again remanded.

In January 2016, the June 2015 VA examiner reviewed the record.  She indicated that the claims file and VA electronic medical record had been reviewed.  She concluded that anxiety disorder NOS, diagnosed on numerous occasions during the appeal period, to include in November 2014, January 2015, and twice in May 2015, less likely than not had its onset in service or is related to the Veteran's period of service.  She did not discuss the rationale underlying this opinion.  She also concluded that anxiety disorder was less likely than not caused or aggravated (permanently worsened) by any service-connected disability.  She did not discuss the rationale underlying this opinion.  Absent a discussion of the medical principles underlying this examiner's conclusions, the Board cannot make a determination in the Veteran's appeal.  The record must therefore be returned to the June 2015 examiner with a request for a discussion of the rationale underlying her conclusions.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the psychologist who conducted the June 2015 VA examination and provided the January 2016 addendum.  

Following review of the record, the examiner is to provide a complete rationale underlying the opinions provided in her January 2016 addendum.  

2.  The AOJ should review the requested addendum report to ensure that it is responsive to and in complete compliance with the directives in this remand.  If not, corrective action should be undertaken prior to recertification of the appeal to the Board.

3.  Following completion of the above, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




